DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is Responsive to the Applicant’s communication filed on April 18, 2022. In view of this communication, claim 1 is amended and claims 1-3 are pending in the application.

Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive as the reference meets the newly amended limitations as discussed below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yamaguchi et al. (US20160105044A1).
Regarding claim 1, Yamaguchi discloses a power storage system (30) that includes a plurality of batteries (FIG. 2; ¶90). This necessarily includes a first and a second storage battery. Each of the batteries have a different state of health (SOH) from each other. Using the first two batteries of the described embodiment, the SOH of battery 1 is 85% and battery 2 is 70% (FIG. 2). 
A communication unit (32) of the power storage system (30) communicates with a controller 20 (FIG. 3; ¶98). Control unit (21) in the controller (20) includes a second parameter obtaining unit 24 that obtains information from the batteries (35), the information including SOH information (FIG. 4B; ¶112-113). 
By using the parameters obtained by the second parameter obtaining unit (24), the second degradation determining unit (25) determines, or specifies, the respective degradation levels of the batteries (FIG. 4B; ¶114).
The control unit (21) controls the power storage system (30)(FIG. 4B; ¶93). Each battery (34) is grouped according to degradation and charge is controlled according to those levels (FIGS. 5-6; ¶130-132). The SOH of each battery identified to be in Group A, or those batteries having a higher SOH, is charged at a higher rate than those in Groups B and C, thus, the degradation of the SOH of those batteries in Group A will be greater than that of Groups B and C. The difference between the SOH of those batteries in Group A and B will necessarily be reduced (FIGS. 5-6; ¶130-132). 
It should be noted that because only one of the performances is required, Yamaguchi need only disclose one of the listed performances.
Yamaguchi discloses that group A, which has a higher SOH, is discharged at a higher rate than group B, which has a lower SOH. Particularly, this is illustrated in FIG. 6 where in group B it is described that charging/discharging is performed at a rate lower than the reference rate of group A (FIG. 6; ¶133). Thus, Yamaguchi discloses a higher relative discharge allocation being given to the battery with the higher SOH (group A) than that of the storage battery with the lower SOH (group B). 
Regarding claim 2, Yamaguchi discloses that Group A, with the higher SOH, is charged at a predetermined reference rate and those batteries in Group B, having a lower SOH, are charged at a reduced rate from the predetermined reference rate (FIG. 6; ¶132). Thus, because Group A is charged at a higher rate than Group B, more priority is given to those batteries in Group A than Group B.
Regarding claim 3, Yamaguchi discloses that the second parameter obtaining unit (24) obtains pieces of parameter information. The SOH may be obtained from the pieces of parameter information. Examples of the parameter information include electrical currents, voltages, temperatures, SOC’s and times elapsed from the last charging of the battery (¶113). Using the parameter information, the degradation determining unit 25 of the control unit 21 determines one or more of the SOHs, the voltages, the temperatures and the internal resistances as respective degradation levels of the batteries (34)(FIG. 4B; ¶114).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shimizu et al. US20160064970: This reference discloses an auxiliary power system having a plurality of storage batteries that have different SOH. It was unclear in the reference how charging was performed as a result of the SOH. 
Ionescu et al. US20180166911A1: This reference disclosed a battery with a plurality of cells having different SOHs. This reference related more to balancing the charge between the cells and not necessarily to the charging.
Sato US20150171641A1: This reference discloses a charge and discharge control operation.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        

                                                                                                                                                                                                   /DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859